OPINION OF THE COURT
Per Curiam.
Respondent does not oppose petitioner’s motion to confirm the findings of the Referee. Consequently, we confirm the *91factual findings of the Referee’s report in all respects. Based upon those findings, we conclude that on three separate occasions respondent engaged in conduct that adversely reflected on his fitness to practice law, in violation of Code of Professional Responsibility DR 1-102 (A) (6), and placed his personal interests above those of his clients in such a way as to affect his professional judgment, in violation of DR 5-101 (A). Each of the violations has as its basis a course of conduct that followed improper remarks and comments by respondent to three clients. In mitigation respondent submitted medical proof and the Referee found that, because of a cerebral aneurysm, respondent, at the time of the violations, was suffering from mild neurological dysfunction. Respondent’s condition has now been diagnosed as nonprogressive and is presently being effectively treated with medication.
Because of the years of exemplary practice that preceded his affliction, and respondent’s acknowledgment of his misconduct and his demonstrated willingness to take appropriate steps to prevent any recurrence, we limit our discipline to a censure.
Dillon, P. J., Callahan, Doerr, Denman and Green, JJ., concur.
Order of censure entered.